Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  January 20, 2015                                                                    Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148971(60)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148971
  v                                                          COA: 312364
                                                             Oakland CC: 2012-241272-FH
  ROBERT TUTTLE,
             Defendant-Appellant.
  __________________________________________/

        On order of the Chief Justice, the motion of the Michigan Medical Marijuana
  Association for leave to file the late amicus curiae brief is GRANTED. The amicus brief
  submitted on January 12, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 20, 2015